

117 HR 1622 IH: Stop Underrides Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1622IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Cohen (for himself, Mr. DeSaulnier, Mr. Hastings, Mr. Carson, Mr. Payne, Ms. Schakowsky, Ms. Titus, Ms. Moore of Wisconsin, Mr. García of Illinois, Mr. Garamendi, Mr. Espaillat, Mr. Price of North Carolina, Mr. Ruppersberger, Mr. Carbajal, Ms. Pingree, Mr. Keating, Mrs. Watson Coleman, Ms. Pressley, Ms. Meng, Mr. Kildee, Mr. Meeks, Ms. Chu, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo reduce the number of preventable deaths and injuries caused by underride crashes, to improve motor carrier and passenger motor vehicle safety, and for other purposes.1.Short titleThis Act may be cited as the Stop Underrides Act.2.Findings and purposes(a)FindingsCongress finds that—(1)underride crashes involving passenger motor vehicles striking and traveling underneath a truck or trailer are a significant public health and safety threat;(2)the National Highway Traffic Safety Administration has reported that hundreds of preventable fatalities and life-threatening injuries have occurred as a result of underride crashes;(3)the National Transportation Safety Board has recommended the installation of rear, side, and front underride guards on tractor-trailers and rear and side underride guards on single unit trucks to improve passenger motor vehicle safety; and(4)this Act is introduced in the memory of the thousands of victims of underride crashes, including—(A)Roya Christine Sadigh, AnnaLeah Karth, Mary Lydia Karth, Roderick Cota, Moonjohn Kim, Corey Moore, Gregg Williams, Guy Champ Crawford, Carl Hall, Michael Higginbotham, Sandra Maddamma, David Mathis, Mary Katherine Mathis, James Mooney, Christopher Weigl, Bill Zink, David Magnan, Jasen Swift, Samuel Sierra, Brittany McHargue, Christopher Samuel Padilla, Riley Hein, Erin Alexander, Jordan Hensley, Edward Hall, Leslie Rosenberg, Sophie Rosenberg, and Ally Davis;(B)those whose catastrophic injuries dramatically changed their lives, including Julie Magnan, Nancy Meuleners, Joshua Rojas, Maiv Yang, Anita Plantage Bomgaars, and Michael B. Hawkins; and(C)those whose precious lives were cut far too short as a result of preventable underride crashes.(b)PurposesThe purposes of this Act are—(1)to reduce the number of preventable deaths and injuries caused by underride crashes; and(2)to improve motor carrier and passenger motor vehicle safety.3.DefinitionsSection 30102(a) of title 49, United States Code, is amended—(1)in the matter preceding paragraph (1), by striking chapter— and inserting chapter:;(2)by redesignating paragraphs (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), and (13) as paragraphs (2), (3), (4), (5), (7), (8), (9), (10), (11), (12), (15), (20), and (22), respectively;(3)by inserting before paragraph (2) (as so redesignated) the following:(1)comprehensive underride protection system means all of the front underride guards, rear underride guards, or side underride guards, as applicable, installed on a motor vehicle.;(4)by inserting after paragraph (5) (as so redesignated) the following:(6)front underride guard means a device installed on or near the front of a motor vehicle that prevents or limits the distance that a vehicle struck by the vehicle with the device will slide under the front of the striking vehicle.;(5)by inserting after paragraph (12) (as so redesignated) the following:(13)passenger motor vehicle has the meaning given that term in section 32101.(14)rear underride guard means a device installed on or near the rear of a motor vehicle that prevents or limits the distance that the front end of a vehicle striking the rear of the vehicle with the device will slide under the rear of the impacted vehicle.;(6)by inserting after paragraph (15) (as so redesignated) the following:(16)Secretary means the Secretary of Transportation.(17)semi-trailer means a trailer, other than a pole trailer, which is designed to rest upon, or be carried by, a motor vehicle.(18)side underride guard means a device installed on or near the side of a motor vehicle that prevents or limits the distance that the front end of a vehicle striking the side of the vehicle with the device will slide under the side of the impacted vehicle.(19)single unit truck means a truck (excluding any attached trailer).;(7)by inserting after paragraph (20) (as so redesignated) the following:(21)trailer means a vehicle, with or without motive power, that is designed—(A)to carry persons or property; and(B)to be drawn by a motor vehicle.;(8)by inserting The term after the paragraph designation in each of paragraphs (1) through (22) (as so redesignated); and(9)in each of paragraphs (1) through (22) (as so redesignated), by inserting a paragraph heading, the text of which is comprised of the term defined in the paragraph.4.Underride guard rulemaking(a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:30129.Underride guards(a)Rear underride guards(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall issue a final rule to require the installation of rear underride guards that meet the performance standards described in paragraph (2) on—(A)any trailer with a gross vehicle weight rating of 10,000 pounds or more that is manufactured on or after the effective date of the rule;(B)any semi-trailer with a gross vehicle weight rating of 10,000 pounds or more that is manufactured on or after the effective date of the rule; and(C)any single unit truck—(i)the bottom of the carriage of which is greater than 22 inches above the ground;(ii)with a gross vehicle weight rating of 10,000 pounds or more; and(iii)that is manufactured on or after the effective date of the rule.(2)Performance standardsA rear underride guard shall be considered to meet the performance standard referred to in paragraph (1) if the rear underride guard is able to prevent intrusion from the body or frame of a vehicle described in that paragraph into the passenger compartment of a passenger motor vehicle that contacts the guard while traveling at 35 miles per hour, as verified through crash testing while attached to a trailer, after—(A)an impact in which the passenger vehicle impacts the center of the rear of the trailer, semi-trailer, or single unit truck;(B)an impact in which 50 percent of the width of the passenger vehicle overlaps the rear of the trailer, semi-trailer, or single unit truck; and(C)an impact in which 30 percent of the width of the passenger vehicle overlaps the rear of the trailer, semi-trailer, or single unit truck.(3)Compliance dateCompliance with the rule issued by the Secretary under paragraph (1) shall be required beginning 1 year after the date on which the final rule is published in the Federal Register.(b)Side underride guards(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall issue a final rule requiring the installation of side underride guards that meet the performance standards described in paragraph (2) on—(A)any trailer with a gross vehicle weight rating of 10,000 pounds or more that is manufactured on or after the effective date of the rule;(B)any semi-trailer with a gross vehicle weight rating of 10,000 pounds or more that is manufactured on or after the effective date of the rule; and(C)any single unit truck—(i)the bottom of the carriage of which is greater than 22 inches above the ground;(ii)with a gross vehicle weight rating of 10,000 pounds or more; and(iii)that is manufactured on or after the effective date of the rule.(2)Performance standardsA side underride guard shall be considered to meet the performance standards referred to in paragraph (1) if the side underride guard is able to prevent intrusion from the body or frame of a vehicle described in that paragraph into the passenger compartment of a passenger motor vehicle that contacts the guard while traveling 35 miles per hour at any angle between 10 degrees and 90 degrees.(3)Compliance dateCompliance with the rule issued by the Secretary under paragraph (1) shall be required beginning on the date that is 1 year after the date on which the final rule is published in the Federal Register.(c)Front underride guards(1)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule requiring the installation of front underride guards on—(A)any semi-truck with a gross vehicle weight rating of 10,000 pounds or more that is manufactured on or after the effective date of the rule; and(B)any single unit truck—(i)the bottom of the carriage of which is greater than 22 inches above the ground;(ii)with a gross vehicle weight rating of 10,000 pounds or more; and(iii)that is manufactured on or after the effective date of the rule.(2)Compliance dateCompliance with the rule issued by the Secretary under paragraph (1) shall be required beginning on the date that is 1 year after the date on which the final rule is published in the Federal Register.(3)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall—(A)complete research on equipping the vehicles described in paragraph (1) with a front underride guard to prevent trucks from overriding the passenger vehicle; and(B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the research described in subparagraph (A).(d)Inspection and repair requirements(1)Post-accident inspectionsTo ensure that all trailers, semi-trailers, and single unit trucks are maintained in safe and proper operating condition at all times, the Secretary shall require that any trailer, semi-trailer, or single unit truck involved in an accident (as defined in section 390.5 of title 49, Code of Federal Regulations (or a successor regulation)) undergo and pass an inspection described in appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations (or successor regulations), to certify that all components of the trailer, semi-trailer, or single unit truck, as applicable, are in safe and proper operating condition.(2)Pre-trip inspectionsThe Secretary shall require drivers—(A)to conduct a pre-trip inspection of the comprehensive underride protection system required under this section on their trailer, semi-trailer, or single unit truck—(i)to identify—(I)any metal perforated by rust or corrosion that compromises structural integrity;(II)cracked welds;(III)cracked or fractured vertical members;(IV)cuts and tears in any underride guard; and(V)missing fasteners and loose fasteners; and(ii)to ensure the dimensional integrity of those guards;(B)to include the results of the inspection described in subparagraph (A) in the driver vehicle inspection report; and(C)to complete any necessary repairs to, or replacement of, the underride protection system before the vehicle is operated..(b)Clerical amendmentThe chapter analysis for chapter 301 of title 49, United States Code, is amended by striking the item relating to section 30128 and inserting the following:30128. Vehicle rollover prevention and crash mitigation. 30129. Underride guards..(c)RulemakingsThe Secretary of Transportation shall amend—(1)sections 396.11 and 396.13 of title 49, Code of Federal Regulations, in accordance with section 30129(d)(2) of title 49, United States Code (as added by subsection (a));(2)section 396.17 of title 49, Code of Federal Regulations, to include a requirement that motor carriers and intermodal equipment providers include an inspection of the comprehensive underride protection system (as defined in section 30102(a) of title 49, United States Code) of the commercial motor vehicle in a periodic inspection required under section 396.17 of title 49, Code of Federal Regulations;(3)section 392.7 of title 49, Code of Federal Regulations, to include the comprehensive underride protection system (as defined in section 30102(a) of title 49, United States Code) in the list of parts and accessories and components required to be in good working order under each of subsections (a) and (b) of section 392.7 of title 49, Code of Federal Regulations; and(4)appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations—(A)by redesignating paragraphs 6 (relating to safe loading) through 14 (relating to motorcoach seats) as paragraphs 7 through 15, respectively; and(B)by inserting after paragraph 5 (relating to lighting devices) the following:6.Rear impact guards and rear end protectionAny trailer or semitrailer required under section 393.86 to be equipped with a rear impact guard or rear end protection—(A)that does not meet the requirements under section 393.86;(B)that—(i)is missing; or(ii)has—(I)any metal perforated by rust or corrosion that compromises structural integrity;(II)a cracked weld;(III)a cracked or fractured vertical member;(IV)a cut or tear in any underride guard component; or(V)a missing fastener or a loose fastener; or(C)for which the dimensional integrity of the guard or protection is compromised..5.Research and periodic review of underride guard standards(a)Request for ProposalsAs soon as practicable, the Secretary of Transportation (referred to in this section as the Secretary) shall issue a Request for Proposals for the design of 2 high-capacity rear underride barrier prototypes of a generic guard (with energy absorption and without energy absorption) to prevent underride crashes and protect motor vehicle passengers against severe injury at crash speeds of up to 65 miles per hour.(b)EvaluationThe Secretary shall—(1)evaluate the proposals received in response to the Request for Proposals issued pursuant to subsection (a); and(2)update the underride guard standards under section 30129 of title 49, United States Code (as added by section 4(a)), as appropriate, to provide the best underride protection that is technologically feasible.(c)Periodic reviews(1)In generalNot later than 5 years after the underride guard standards are updated pursuant to subsection (b)(2), and every 5 years thereafter, the Secretary shall—(A)conduct a review of underride guard standards to evaluate the need for changes in response to advancements in technology; and(B)update the standards accordingly.(2)ReportAfter each review conducted under this section, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committees on Transportation and Infrastructure and Energy and Commerce of the House of Representatives a report on the results of the review.6.Committee on Underride Protection(a)EstablishmentThe Secretary of Transportation shall establish the Committee on Underride Protection (referred to in this section as the Committee) to oversee the ongoing underride rulemaking process.(b)RepresentationThe Committee shall be composed of—(1)1 representative of truck manufacturers;(2)1 representative of trailer manufacturers;(3)1 roadside inspector;(4)1 motor vehicle engineer, who shall be a technician who works on motor vehicle safety improvements;(5)1 motor vehicle crash reconstructionist;(6)2 representatives of consumer-oriented traffic safety organizations;(7)1 representative of the truck and auto insurance industry;(8)1 law enforcement crash investigator;(9)1 emergency medical service provider;(10)1 public health or injury prevention professional; and(11)at least 4 people whose families have been impacted by an underride crash.(c)MeetingsThe Committee shall meet—(1)until the final rules have been issued pursuant to section 30129 of title 49, United States Code (as added by section 4(a))—(A)monthly, via conference call; and(B)quarterly, in person, at the Department of Transportation headquarters; and(2)subsequent to the issuance of the final rules described in paragraph (1), annually, at the Department of Transportation headquarters, to assess the status of underride crash protection.(d)Annual reportThe Committee shall submit an annual report to the appropriate congressional committees that describes the progress made by the Secretary of Transportation in meeting the rulemaking deadlines set forth in section 30129 of title 49, United States Code (as added by section 4(a)).7.Publication of victims of truck underride crashesThe Secretary of Transportation shall—(1)publish data on victims of truck underride crashes on a publicly accessible website; and(2)update the data described in paragraph (1) not less frequently than quarterly.